SANBORN, Circuit Judge
(concurring). The question in this case is whether the Coal & Iron Company or Martin was the master of the driver, McQuistran, in the latter’s performance of the specific act of protecting pedestrians from stepping into the coal hole in the sidewalk while he was unloading the coal into it. When a master who has and exercises the power to hire and discharge his servant lets him and a team to a hirer, to go where and to do such known work as the hirer directs, the legal presumption is that, although the hirer directs'the servant where to go and what to carry, or haul, or do, the driver still remains subject to the control of his general employer in the method of his performance of the work to which the hirer assigns him, and the hirer is not liable, in the absence of an agreement to the contrary for the negligence of the servant in the method or manner of his performance of his service. Donovan v. Laing, [1893] 1 Q. B. 629; Delory v. Blodgett, 185 Mass. 126, 129, 69 N. E. 1078, 1080, 64 L. R. A. 114, 102 Am. St. Rep. 328; Driscoll v. Towle, 181 Mass. 416, 419, 63 N. E. 922; Shepard v. Jacobs, 204 Mass. 110, 90 N. E. 392, 394; Brady v. Chicago & G. W. Ry. Co., 52 C. C. A. 48, 58, 114 Fed. 100, 110, 57 L. R. A. 712; Huff v. Ford, 126 Mass. 24, 30 Am. Rep. 645; Reagan v. Casey, 160 Mass. 374, 36 N. E. 58; Quarman v. Burnett, 6 M. & W. 499; Jones v. Corporation of Liverpool, 14 Q. B. D. 890; Lewis v. Long Island R. R. Co., 162 N. Y. 52, 56 N. E. 548; Joslin v. Grand Rapids Ice Co., 50 Mich. 516, 15 N. W. 887, 45 Am. Rep. 54; Stewart v. California Improvement Co., 131 Cal. 125, 129, 63 Pac. 177, 724, 52 L. R. A. 205; Frerker v. Nicholson, 41 Colo. 12, 92 Pac. 224, 13 L. R. A. (N. S.) 1122.
If, therefore, the proof in'this case stopped with testimony that the Coal & Iron Company under its hiring had and exercised the power to direct the driver what amount of coal to take, and where and.when to take and to deliver it, this evidence, in my opinion; would not have overcome the legal presumption that his general employer, Martin, was liable for his negligence in his method of doing his work, and that *55the Coal Company was free from liability. But the local manager of the Coal Company testified, regarding this driver and others, that these men were instructed to deliver the coal under the Coal Company’s orders:
“Q. And the method of delivery is under your orders? A. Yes, sir. Q. Place, the time, the amount, and all, is under your orders? A. I have said so two or three times.”
Because this testimony indicates that the control of the method of the performance of the work of protecting the coal hole while the driver was unloading the coal had been transferred by some agreement between his general employer and the Coal Company from the former to the latter, this case seems to me to be taken out from the general rule and presumption which have been stated, and to have been properly submitted to the jury, and for that reason I concur in the affirmance of the judgment.